Order affirmed. Memorandum: There is ample evidence to sustain the finding of the County Court that at the times of the defendant’s arraignment, plea, sentence, and resentence he was capable of understanding the charges against him and of making his defense thereto, without considering the testimony of the witness Namishia, which should have been excluded under section 353 of the Civil Practice Act. (People v. Shapiro, 308 N. Y. 453 ; 58 Am. Jur., Witnesses, p. 272.) All concur. (Appeal from order of Onondaga County Court denying defendant’s application for a writ of error coram nobis.) Present—McCurn, P. J., Kimball, Wheeler, Van Duser and Williams, JJ.